Exhibit 10.3

PURCHASE AGREEMENT ASSIGNMENT

by

UNITED CONTINENTAL HOLDINGS, INC.

to

UNITED AIRLINES, INC.

THIS PURCHASE AGREEMENT ASSIGNMENT (Assignment) dated as of October 23, 2013 is
between United Continental Holdings, Inc., a Delaware corporation, (Assignor)
and United Airlines, Inc. (a Delaware corporation formerly known as Continental
Airlines, Inc. and successor by merger to United Airlines, Inc.) (Assignee).
Capitalized terms used herein without definition will have the same meaning as
in the Boeing Purchase Agreement (as that term is defined in Section 1 herein).

Assignor and The Boeing Company, a Delaware corporation, (Boeing) are parties to
the Boeing Purchase Agreement, providing, among other things, for the sale by
Boeing to Assignor of certain aircraft, engines and related equipment.

Assignor wishes to assign to Assignee all of its rights and interests in and to
the Boeing Purchase Agreement, and Assignee wishes to acquire such rights and
interests from Assignor and to assume all of Assignor’s obligations and
liabilities under the Purchase Agreement, in each case subject to the terms and
conditions set forth herein.

Assignor and Assignee agree as follows:

1. For all purposes of this Assignment, the following terms will have the
following meanings:

Advance Payments — the payments made by Assignor to Boeing under the Boeing
Purchase Agreement for the Aircraft.

Aircraft — Boeing model 737 aircraft to be delivered to Assignor conforming to
the configuration described in Exhibit A to the Boeing Purchase Agreement in the
quantities listed in Table 1 to the Boeing Purchase Agreement.

Boeing — Boeing shall include any wholly-owned subsidiary of Boeing, and its
successors and assigns.

Boeing Purchase Agreement — Purchase Agreement No. PA-03776 dated as of July 12,
2012 between Boeing and Assignor, as amended, providing, among other things, for
the sale by Boeing to Assignor of the Aircraft, as said agreement may be further
amended to the extent permitted by its terms. The Boeing Purchase Agreement
incorporates by reference the terms and conditions of Aircraft General Terms
Agreement dated as of July 12, 2012 between the Assignor and Boeing identified
as UCH-AGTA, as amended (AGTA).

Credit Memoranda — the relevant credit memoranda reflecting amounts creditable
to Assignor under the Boeing Purchase Agreement in respect of the Aircraft.

 

Purchase Agreement Assignment by

United Continental Holdings, Inc. to United Airlines, Inc.

   Page 1



--------------------------------------------------------------------------------

PURCHASE AGREEMENT ASSIGNMENT

by UNITED CONTINENTAL HOLDINGS, INC. to UNITED AIRLINES, INC.

 

2. Assignor does hereby assign to Assignee all of Assignor’s rights, title and
interests under, in and to the Boeing Purchase Agreement, including, without
limitation, (a) the right to purchase and take title to the Aircraft, (b) the
right to the benefit of the Advance Payments, and (c) the Credit Memoranda.

3. Assignee hereby accepts the foregoing assignment and hereby assumes and
agrees to perform Assignor’s obligations, duties, covenants, indemnities and
liabilities under the Boeing Purchase Agreement, including, without limitation,
the obligations of Assignor to purchase and take title to the Aircraft and to
pay the outstanding balance of the Purchase Price thereof, after taking into
account the Advance Payments and those Credit Memoranda which are applied to the
Purchase Price thereof.

4. Assignee, to the exclusion of Assignor, shall exercise in Assignor’s name all
rights and powers of Customer under the Boeing Purchase Agreement in respect of
the Aircraft.

5. Boeing will be entitled to deal solely and exclusively with Assignee, to the
exclusion of Assignor. Boeing may act with acquittance and conclusively rely on
the assignment by the Assignor to the Assignee effected by this Assignment.

6. Notwithstanding anything contained in this Assignment to the contrary (but
without in any way releasing Assignor from any of its duties or obligations
under the Boeing Purchase Agreement), Assignee confirms for the benefit of
Boeing that, insofar as the provisions of the Boeing Purchase Agreement relate
to the Aircraft, in exercising any rights under the Boeing Purchase Agreement,
or in making any claim with respect to the Aircraft or other goods (including,
without limitation, Material, training and services) delivered or to be
delivered thereunder, the terms and conditions of the Boeing Purchase Agreement,
including, without limitation, those relating to the DISCLAIMER AND RELEASE and
EXCLUSION OF CONSEQUENTIAL AND OTHER DAMAGES in Article 11 of Part 2 of Exhibit
C to the AGTA and the insurance provisions in Article 8.2 of the AGTA, shall
apply to and be binding upon Assignee to the same extent as if Assignee had been
named the original “Customer” thereunder. Assignee further agrees, expressly for
the benefit of Boeing, upon the written request of Boeing, Assignee will
promptly execute and deliver such further assurances and documents and take such
further action as Boeing may reasonably request in order to obtain the full
benefits of Assignee’s agreements in this Section 6.

7. Nothing contained herein will subject Boeing to any liability to which it
would not otherwise be subject under the Boeing Purchase Agreement or modify in
any respect the contract rights of Boeing thereunder, or require Boeing to
divest itself of title to or possession of the Aircraft or other equipment until
delivery thereof and payment therefor as provided therein.

8. This Assignment may be executed by the parties in separate counterparts, each
of which when so executed and delivered will be an original, but all such
counterparts will together constitute but one and the same instrument.

9. This Assignment will be governed by, and construed in accordance with, the
laws of the State of Washington.

 

Purchase Agreement Assignment by

United Continental Holdings, Inc. to United Airlines, Inc.

   Page 2



--------------------------------------------------------------------------------

PURCHASE AGREEMENT ASSIGNMENT

by UNITED CONTINENTAL HOLDINGS, INC. to UNITED AIRLINES, INC.

 

ASSIGNMENT ACCEPTED AND AGREED TO this 23rd day of October of 2013

 

UNITED CONTINENTAL HOLDINGS, INC.     UNITED AIRLINES, INC. as Assignor     as
Assignee By:  

/s/ Gerald Laderman

    By:  

/s/ Gerald Laderman

 

Gerald Laderman

     

Gerald Laderman

  Printed Name       Printed Name Its:   Senior Vice President – Finance and
Treasurer     Its:   Senior Vice President – Finance and Treasurer

 

Purchase Agreement Assignment by

United Continental Holdings, Inc. to United Airlines, Inc.

   Page 3



--------------------------------------------------------------------------------

PURCHASE AGREEMENT ASSIGNMENT

by

UNITED CONTINENTAL HOLDINGS, INC.

to

UNITED AIRLINES, INC.

CONSENT AND AGREEMENT OF

THE BOEING COMPANY

THE BOEING COMPANY, a Delaware corporation (Boeing), hereby acknowledges notice
of and consents to the foregoing Purchase Agreement Assignment (Assignment) as
it relates to Boeing in respect of the Aircraft. Boeing confirms to Assignee
that: all representations, warranties, indemnities and agreements of Boeing
under the Boeing Purchase Agreement with respect to the Aircraft will, subject
to the terms and conditions thereof and of the Assignment, inure to the benefit
of Assignee to the same extent as if Assignee were originally named “Customer”
therein.

This Consent and Agreement will be governed by, and construed in accordance
with, the law of the State of Washington, excluding the conflict of laws
principles thereof.

Dated as of October 23, 2013.

THE BOEING COMPANY

 

By  

/s/ Susan Englander

Name:   Susan Englander Title:   Attorney-in-Fact

 

Relating to: Purchase Agreement No. PA-03776 dated as of July 12, 2012 between
Boeing and United Continental Holdings, Inc.

 

Purchase Agreement Assignment by

United Continental Holdings, Inc. to United Airlines, Inc.

   Page 4